                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


BRENDAL. LUKE,

                             Plaintiff,

               V.                                         Case No.: 3:18-CV-00536

NANCY A BERRYHILL,
Acting Commissioner of
Social Security,

                             Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the parties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)

reversing the Commissioner's decision with a remand of the cause to the Commissioner

according to the following terms.         See Shalala v. Schaefer, 509 U.S. 292, 296 (1993);

Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Administrative Law Judge (ALJ) will proceed through the

sequential disability evaluation process as appropriate and issue a new decision.

Additionally, the ALJ will evaluate fibromyalgia pursuant to SSR 12-2p, further evaluate

the opinion evidence, further evaluate the claimant's residual functional capacity, further

evaluate the claimant's subjective allegations in accordance with SSR 16-3p, and if

warranted, obtain additional evidence from a vocational expert.
SO ORDERED this     /?;""" day of OJ 1M        U     ,,               , 2019.




Moftorahle Peter A. Opp0rn~eF-
United States Magistrate Jadge   JJ i ~f-r-t -1!.1 V-,........{_1 ~
